DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Keith Jarosik on 5/11/2022.

The application has been amended as follows: 

IN THE CLAIMS

A cyclone dust collecting device for a grinding device, comprising: 
		a dust collecting box comprising a dust entrance and a cavity formed by extension in a first direction wherein the dust entrance is adapted to communicate with a dust exhaust channel of [[a]] the grinding device such that a dust exhaust airflow from the grinding device will enter the cavity through the dust entrance; and 
		a separator comprising a dust inlet and a cyclone tube wherein the dust inlet communicates with the dust entrance, the dust inlet guides the dust exhaust airflow into the cyclone tube, the cyclone tube extends in a second direction and is at least partially disposed in the dust collecting box, the cyclone tube comprises a dust outlet and an air outlet disposed on the cyclone tube, the dust outlet is located in the cavity, the air outlet communicates with an outside of the dust collecting box, the dust outlet is higher than the dust inlet and the air outlet is lower than the dust inlet when the cyclone dust collecting device is mounted to and completely supported by the grinding device and the grinding device is placed above a working surface parallel to a horizontal plane and grinding said working surface.

4. The cyclone dust collecting device of claim 1, wherein the cyclone tube comprises a guide piece disposed at the air outlet and the guide piece guides an air-out direction at the air outlet in a direction that is away from the grinding device with respect to the second direction.

5. The cyclone dust collecting device of claim 1, wherein the dust collecting box further comprises an end cover and a dust cylinder which are detachably connected to each other, the end cover is detachably connected to the grinding device, the cavity is formed in the dust cylinder, and the dust inlet is formed on the end cover.

6. The cyclone dust collecting device of claim 5, wherein the dust collecting box further comprises a dust blocking piece, the dust cylinder is provided with an opening facing the grinding device, and the dust blocking piece is disposed on a bottom wall at the opening of the dust cylinder.

11. The cyclone dust collecting device of claim 1, wherein the dust collecting box comprises a second joint for connecting to a first joint of the grinding device and the second joint is detachably connected to the first joint through a locking member.

16. Cancelled

17. A grinding device, comprising: 
a body comprising a dust exhaust channel; 
a baseplate assembly comprising a baseplate for mounting a grinding member; Page 6 of 13 ACTIVE 63137081v1U.S. Serial No. 17/360,575 Response to the Office Action of November 22, 2021 
a driving mechanism disposed in the body, wherein the driving mechanism drives the baseplate assembly to move; 
a fan assembly forms a dust exhaust air path; and 
a cyclone dust collecting device comprising: 
a dust collecting box comprising a dust entrance and a cavity formed by extension in a first direction wherein the dust entrance communicates with the dust exhaust channel and the dust exhaust air path enters the cavity through the dust entrance; and 
a separator comprising a dust inlet and a cyclone tube wherein the dust inlet communicates with the dust entrance, the dust inlet guides the dust exhaust air path into the cyclone tube, the cyclone tube extends in a second direction and is at least partially disposed in the dust collecting box, the cyclone tube comprises a dust outlet and an air outlet, the dust outlet is located in the cavity, the air outlet communicates with an outside of the dust collecting box, and the dust outlet is higher than the dust inlet and the air outlet is lower than the dust inlet when the cyclone dust collecting device is mounted to and completely supported by the grinding device and the grinding device is placed above a working surface parallel to a horizontal plane and grinding said working surface.


Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 would be allowable for, inter alia, disclosing the dust outlet is higher than the dust inlet and the air outlet is lower than the dust inlet when the cyclone dust collecting device is mounted to and completely supported by the grinding device and the grinding device is placed above a working surface parallel to a horizontal plane and grinding said working surface.
	The closest prior art of record Borinato (US2006015091) discloses a cyclone dust collecting device for a grinding device, comprising: a dust collecting box comprising a dust entrance and a cavity formed by extension in a first direction wherein the dust entrance is adapted to communicate with a dust exhaust channel of the grinding device such that a dust exhaust airflow from the grinding device will enter the cavity through the dust entrance; and a separator comprising a dust inlet and a cyclone tube wherein the dust inlet communicates with the dust entrance, the dust inlet guides the dust exhaust airflow into the cyclone tube, the cyclone tube extends in a second direction and is at least partially disposed in the dust collecting box, the cyclone tube comprises a dust outlet and an air outlet disposed on the cyclone tube, the dust outlet is located in the cavity, the air outlet communicates with an outside of the dust collecting box. 	However, Borinato fails to disclose the dust outlet is higher than the dust inlet and the air outlet is lower than the dust inlet when the cyclone dust collecting device is mounted to and completely supported by the grinding device and the grinding device is placed above a working surface parallel to a horizontal plane and grinding said working surface.

	Claim 17 would be allowable for, inter alia, disclosing the dust outlet is higher than the dust inlet and the air outlet is lower than the dust inlet when the cyclone dust collecting device is mounted to and completely supported by the grinding device and the grinding device is placed above a working surface parallel to a horizontal plane and grinding said working surface.
	The closest art of record Borinato (US2006015091) discloses a grinding device, comprising: a body comprising a dust exhaust channel; 
a baseplate assembly comprising a baseplate for mounting a grinding member; Page 6 of 13ACTIVE 63137081v1U.S. Serial No. 17/360,575Response to the Office Action of November 22, 2021a driving mechanism disposed in the body, wherein the driving mechanism drives the baseplate assembly to move; a fan assembly forms a dust exhaust air path; and a cyclone dust collecting device comprising: a dust collecting box comprising a dust entrance and a cavity formed by extension in a first direction wherein the dust entrance communicates with the dust exhaust channel and the dust exhaust air path enters the cavity through the dust entrance; and a separator comprising a dust inlet and a cyclone tube wherein the dust inlet communicates with the dust entrance, the dust inlet guides the dust exhaust air path into the cyclone tube, the cyclone tube extends in a second direction and is at least partially disposed in the dust collecting box, the cyclone tube comprises a dust outlet and an air outlet, the dust outlet is located in the cavity, the air outlet communicates with an outside of the dust collecting box.
	However, Borinato fails to disclose the dust outlet is higher than the dust inlet and the air outlet is lower than the dust inlet when the cyclone dust collecting device is mounted to and completely supported by the grinding device and the grinding device is placed above a working surface parallel to a horizontal plane and grinding said working surface.
Claims 2-15 and 18-20 are allowed as being dependent from an allowed claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723